 1
 2
 3
 4
 5
 6
 7
                            UNITED STATES DISTRICT COURT
 8
                CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
 9
10   ARTHUR GRAY,                      )     NO. CV 18-07721-JVS (AS)
                                       )
11                  Petitioner,        )
                                       )
12            v.                       )          JUDGMENT
                                       )
13   STU SHERMAN, Warden,              )
                                       )
14                  Respondent.        )
                                       )
15                                     )
16
17       Pursuant   to   the   Order       Accepting   Findings,   Conclusions   and

18 Recommendations of United States Magistrate Judge,
19
20       IT IS ADJUDGED that the Petition is denied and dismissed with

21 prejudice.
22
23            DATED: February 5, 2019.

24
25
26
27                                            JAMES V. SELNA
                                       UNITED STATES DISTRICT JUDGE
28
